Title: From George Washington to Major General William Heath, 28 December 1776
From: Washington, George
To: Heath, William


Head Quarters, New Town [Pa.] 28 December 1776. Acknowledges receipt of “Your favor of the 21st Instant” and encloses a duplicate of his letter to Heath of that date “least that should have miscarried.” GW then repeats almost verbatim the text of his letter to Hancock of 27 Dec. concerning the Battle of Trenton.
“I some time ago, mentioned to you the importance, of attacking the Enemy’s detach’d posts, when it can be done with a good prospect of success; the best of consequences must result from their being harass’d on every occasion on that quarter.

“With respect to the stores you have taken, you must use your own discretion[.] you can certainly judge with greater propriety what is to be done, than I can who am so far distant. . . .

“P.S. I must request you will forward the Militia with all possible expedition. The Prisoners we have taken amount in number to 918 of which thirty are officers. We have also got about one thousand Stand of Arms, four Standards & six brass pieces of Artillery.”

